Exhibit 10.1
 
 
[logo.jpg]

 
As of September 15, 2008


Mr. Timothy C. Reusing
420 E. 23rd St.
Apt. 3H
New York, NY 10010


Dear Tim:


The following constitutes the employment agreement (the "Agreement") between you
(the "Executive") and On2 Technologies, Inc. (the "Company"), a Delaware
corporation. This letter sets forth the terms of your employment as General
Counsel and Executive Vice President, Corporate and Business Development.


1. EMPLOYMENT; ACCEPTANCE OF EMPLOYMENT; FUTURE ADVANCEMENT The Company hereby
employs the Executive during the Term (as defined below) on a full-time basis to
render exclusive services to the Company as General Counsel and Executive Vice
President, Corporate and Business Development of the Company and its
subsidiaries. The Executive hereby accepts this employment and will render his
services as required by the Company conscientiously, loyally, competently and to
the best of his talents and abilities throughout the Term.


2. TERM OF AGREEMENT. The initial term of this Agreement shall commence on the
date hereof and terminate three years hence. On or after the two hundred
seventieth (270th) day before the end of the initial Term but prior to the
sixtieth (60th) day before the end of the initial Term, Executive may provide
notice to Company of his offer to renew the Agreement for an additional three
(3) year term, and Company shall be deemed to have accepted the offer unless,
within fifteen (15) days of notice, Company provides Executive with notice that
Company determined not to renew the Agreement. The initial term, as extended by
any renewal term, is referred to herein as the "Term".


3. EXECUTIVE'S DUTIES.


a. The Executive will serve as the chief legal officer and the chief corporate
and business development officer of the Company and its subsidiaries.
Executive's duties will include those services customarily rendered by a chief
legal officer and chief corporate development and business development officer
of a publicly traded company of the size of the Company in the Company's
industry. The Executive will report directly to the Company’s Chief Operating
Officer (“COO”). The Executive shall also perform such other duties and services
as may reasonably be assigned to him from time to time by the COO, consistent
with his position as General Counsel and Executive Vice President, Corporate and
Business Development, in the conduct of the business of the Company.


b. The Executive's services shall be rendered primarily at Company's offices in
Manhattan, New York and at such other locations as the Company may from time to
time reasonably request consistent with its business needs. Travel to such other
Company offices will be at the Company's expense. If you relocate from
Manhattan, your office shall be in your new town of residence, it being
understood that relocation outside of the Eastern Time Zone shall require prior
approval, not to be unreasonably withheld. The Company shall provide office
space for Executive in Manhattan or, in the event Executive relocates,
Executive’s new town of residence


--------------------------------------------------------------------------------



4. EXCLUSIVITY, RESTRICTIVE AGREEMENTS.


a. During his employment, the Executive shall devote all of his business time,
skill and energies exclusively to the business of the Company.


b. The Executive acknowledges that the nature of the services, position and
expertise of the Executive are such that he is capable of competing with the
Company and seriously damaging its business and its prospects to the detriment
of its stockholders and employees. In consideration of the Company's performance
of its obligations under this Agreement, during the Term and thereafter during
the Restricted Period (as defined below) the Executive shall not without the
prior written consent of the Company (i) directly or indirectly enter into the
employ of, or render any advice or services, whether or not for compensation,
to, any Person (as defined below) engaged in any Competitive Business (as
defined below); (ii) directly or indirectly engage in any Competitive Business;
and (iii) directly or indirectly become interested, whether or not for
compensation, in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity or, in the case of
any such company whose securities are traded on a national securities exchange
in the United States or otherwise or in the over-the-counter market, acquire,
directly or indirectly, an interest in excess of one percent (1%) of the
outstanding capital stock of such company. The Company's business is worldwide
in scope; accordingly, the Executive agrees that this covenant not to compete
shall not be subject to any geographical limit.


c. For purposes of this Section, any "Competitive Business" shall mean any
business engaged in the design or development of digital compression,
decompression or playback technologies in the computing, telecommunications or
entertainment industries. For the avoidance of doubt, any division, unit,
subsidiary or affiliate of any other business will be deemed a Competitive
Business unless the Executive can demonstrate upon the Company's request that
his employment by, engagement in, or interest in such unit, division, subsidiary
or affiliate does not and will not require him to provide services, information,
advice or relevant knowledge, skill, know-how or contacts to a Competitive
Business during the Restricted Period.


d. For purposes of this Section, "Person" shall mean any corporation,
partnership, trust, individual or any other entity.


e. For all purposes of this Section 4, "Restricted Period" shall be the period
commencing on the date of this agreement, September 15, 2008, and extending
through the expiration of the Term or through the 365th day immediately
following termination of employment by resignation or termination by the
Company, with or without Cause (as defined below).


5. COMPENSATION.


a. During the Term the Executive shall receive base compensation (“Base Salary”)
at the initial rate of $230,000 per year, payable semi-monthly and that rate may
be increased from time to time. Executive’s Base Salary shall be reviewed by the
Compensation Committee of the Board of Directors annually during the Term.


b. The Company will reimburse the Executive for expenses related to its business
actually incurred or paid by the Executive in the performance of his duties
under this Agreement, including without limitation home Internet connectivity
and business phone and cell phone bills, upon presentation of accountings,
expense statements, vouchers or such other supporting information as may
reasonably be required by the Company's policies.


c. The Company shall include Executive at the highest level in any incentive
compensation or management or executive bonus plan(s) or pool currently in
effect or adopted in the future. The terms of Executive’s participation in such
plan(s) (including the potential amount of any bonus or incentive compensation
when measured as a percentage of Base Salary) shall be no less favorable than
any other On2 employee.


d. Executive shall receive a stock option grant convertible into 250,000 shares
of the Company’s common stock, to be granted under the Company’s 2005 Incentive
Compensation Plan. This grant will vest in three equal installments: one-third
(1/3) on the date of the grant, one-third on September 15, 2009, and one-third
on September 15, 2010. Executive shall also receive a restricted stock grant of
50,000 shares of the Company’s common stock, which grant will vest in two equal
installments; one-half (1/2) on September 15, 2009, and one-half on September
15, 2010.


--------------------------------------------------------------------------------



6. EXECUTIVE BENEFITS.


a. During the Term, the Executive shall be entitled to participate in such group
health, retirement, profit sharing, 401(k) and other benefits programs or plans,
qualified or unqualified, including any future stock option, restricted stock,
bonus or other incentive program, which are or become available to other senior
executives of the Company, subject to the policies of the Company with respect
to all of such programs or plans. Nothing in this clause 6a. shall be construed
to create a contractual obligation to provide the Executive with any particular
form or type of benefit or to limit the discretion of the Board of Directors or
Compensation Committee or any other duly authorized or appointed plan
administrator is permitted to exercise under any such benefit programs or plans.


b. During the Term the Executive shall be entitled to four weeks' paid vacation
per year of employment to be scheduled on reasonable notice to the Company and
to be taken, accrued and paid on the same basis as other employees of the
Company.


7. TERMINATION OF EMPLOYMENT FOR DEATH, DISABILITY, OR BY THE COMPANY FOR CAUSE.


a. The Company may terminate employment of Executive for any of the following
reasons, each of which is defined as "Cause:"


i. commission of a felony, any crime of moral turpitude or any act of material
fraud or dishonesty;



   
ii. repeated failure to satisfactorily perform material services required under
this Agreement in accordance with the requests of the Board of Directors;



iii. willful misconduct or gross negligence in the performance of his duties;


iv. intentional disregard or violation of the legal rights of any employees of
the Company or of the Company's written policies regarding harassment or
discrimination; or


v. a breach of any material provisions of this Agreement (including, but not
limited to, any breach of Sections 4 or 10).


b. If the Company terminates the employment of the Executive for Cause, or if
the Executive resigns during the Term other than for Good Reason, the Company's
obligations under this Agreement to pay further compensation shall cease
forthwith, except that the Company will pay to the Executive, within 30 days
after the date of termination of his employment, in full and complete
satisfaction of all of the Company's obligations under this Agreement: (i) the
Base Salary earned to the date of termination and, subject to Executive’s
submission of all required documentation, reimbursable expenses accrued (but
unpaid) to the date of termination; and (ii) any accrued but unused vacation
days paid at the rate of the Executive's Base Salary. In addition, during the
six months after such termination, the Company will provide all benefits that
would have been provided had Executive’s employment continued, including
medical, disability and life insurance; PROVIDED that, in the case of the death
of the Executive during such six-month period, medical insurance will be
continued for the Executive's spouse and children for the duration of such
period. Nothing contained in this Section 7.b shall be construed to alter the
Executive's rights under any stock option plan pursuant to which options have
been or may be issued to Executive.


c. If the Executive dies during the Term, such death shall be deemed termination
for Cause and the Company's obligation to Executive's estate shall be the same
as those after termination for Cause as defined in Section 7.a above.


d. If, as a result of the Executive's disability or incapacity during the Term
due to any mental or physical illness or condition, the Executive is unable
substantially to perform his duties hereunder for a consecutive 12-calendar week
period, or an aggregate period of 12 calendar weeks during any 12 months (or
such longer period as may be required to comply with the Family Leave Act or
other applicable law) after which any reasonably requested accommodations are
made, the Company shall have the right, upon written notice to the Executive, to
terminate the Executive's employment under this Agreement. Such a termination
shall be deemed termination for Cause as defined in Section 7.a, but shall in no
case become effective until the date on which the Company's long-term disability
plan pays benefits to the Executive.


--------------------------------------------------------------------------------



e. Any alleged breach of this Agreement by either party shall not be deemed a
breach until such time as the breaching party shall have received written notice
from the non-breaching party setting forth the alleged breach ("Alleged Breach
Notice") and the breaching party shall not have cured (if curable) the breach
set forth in the Alleged Breach Notice in the 15 days (10 days for defaults in
payments) after receipt of such Alleged Breach Notice. If the breach set forth
in the Alleged Breach Notice is not curable and has not resulted in a
substantive and material adverse effect on the party sending the Alleged Breach
Notice, the Company and the Executive shall, at the request of the other,
attempt to meet and discuss such alleged breach before resorting to remedies or
rights under this Agreement or otherwise. Notwithstanding the foregoing, this
Section shall not apply to, and the Executive shall have no right to cure, a
breach by him under clauses (i) and (iv) of the definition "Cause" contained in
Section 7.a, above.


8. TERMINATION OTHER THAN FOR CAUSE.


a. If the Company terminates the Executive's employment without Cause, the
Company's obligations under this Agreement shall be as follows:



   
i. The Company will continue to pay to the Executive, or in the case of death of
the Executive after such termination without Cause to his successors or legal
representatives or to his estate, during the 365 days immediately following such
termination of employment (such period is hereinafter referred to as the
"Severance Period"), his Base Salary on a monthly basis as would have been paid
to the Executive had his employment with the Company continued; provided,
however, that to the extent any payment under this Paragraph 8.i. fails to
satisfy the requirements set forth in Treasury Regulation Section
1.409A-1(b)(9)(iii), the amount shall not be paid to the Executive before the
date that is six (6) months after the date of the Executive’s separation from
service, or if earlier, date of death.




   
ii. The Company shall pay to the Executive his proportionate share of any bonus
compensation to which he would have been entitled had he continued to be
employed until the end of the relevant bonus calculation period. Such bonus
compensation shall be payable in a lump sum within 30 days of determination of
Executive's bonus amount but in any event no later than March 15th following the
taxable year to which such bonus applies, except as permitted under Section 409A
of the Internal Revenue Code (the “Code”); it being intended that the payment
contemplated by this Paragraph 8.ii. comply with the short-term deferral
exception to Section 409A of the Internal Revenue Code under Treasury Regulation
Section 1.409A-1(b)(4) and, to the extent applicable, with Treasury Regulation
Section 1.409A-2(b)(7).




   
iii. The Company will continue to provide all benefits to the Executive during
the Severance Period that would have been provided had Executive’s employment
continued, including medical, disability and life insurance. In the case of the
death of the Executive, medical insurance will be continued for Executive's
spouse and children for the duration of the Severance Period; and




   
iv. The Company will promptly, subject to the Executive’s submission of
reasonably required documentation, reimburse the Executive for all reimbursable
expenses accrued (but unpaid) to the date of termination; and within 10 business
days after such termination, any accrued but unused vacation days paid at
Executive's Base Salary.



b. If a termination without Cause takes effect prior to the expiration of the
Term, all of the Executive's stock options which would have vested and become
exercisable had the Executive's employment continued to the end of the Term in
which such termination without Cause occurred shall immediately vest and become
exercisable, and the Executive may thereafter exercise all options held by him
during the period ending on the last day on which the Executive may exercise any
such options under the terms of the applicable option plan or 90 days from the
date of termination, whichever is later. Additionally, if a termination without
Cause takes effect prior to the expiration of the Term, all of the Executive's
restricted stock which would have vested had the Executive's employment
continued to the end of the Term in which such termination without Cause has
occurred shall immediately vest.


--------------------------------------------------------------------------------



9. EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR GOOD REASON.


a.  If the Executive terminates his employment for Good Reason, the Company's
obligations to pay further compensation to the Executive shall be the same as
its obligations after a termination by the Company other than for Cause, as set
forth in Section 8 above.


b. "Good Reason" means the occurrence of any of the following:


i. a material diminution in the Executive’s base compensation, authority,
duties, or responsibilities;



   
ii. a material diminution in the authority, duties, or responsibilities of the
person or committee to whom the Executive is required to report;



iii. a material diminution in the budget over which the Executive retains
authority;


iv. the Company fails to provide executive office space in Manhattan, New York,
it being understood that in the event that Executive relocates outside of
Manhattan, New York, failure to provide office space in proximity to the
Executive’s principal place of residence shall not constitute grounds for
resignation for Good Reason;


v. a material change in the geographic location at which the Executive must
perform the services; or


vi. any other action or inaction that constitutes a material breach by the
Company of this Agreement;


For the condition claimed by the Executive to constitute Good Reason, the
Executive must give written notice to the Company of the existence of the
condition within 90 days of the initial existence of the condition, and the
Company must fail to remedy the condition within 15 days after the receipt by
the Company of the Executive’s notice.


10. CHANGE IN CONTROL


a. If the Company undertakes a business combination (including sale of assets,
merger, consolidation or other transaction) that results in (1) the stockholders
of the Company receiving liquid consideration for a majority of the holdings in
the Company and (2) a change in actual control of the Company, then, regardless
of whether the Executive’s employment hereunder is expected to continue after
such transaction, all (i) stock options theretofore granted to the Executive
shall vest and become exercisable 90 days before the transaction is scheduled to
close, and the Executive may thereafter exercise all options held by him during
the period ending on the last day on which the Executive may exercise any such
options under the terms of the applicable option plan, or the day before such
transaction closes, whichever is later and (ii) all restricted stock theretofore
granted to the Executive shall vest.


11.  NONDISCLOSURE.


a. Except as required in order to perform his obligations under this Agreement,
the Executive shall not, without the express prior written consent of the
Company, directly or indirectly, disclose or divulge to any other person or
entity any of the Company's Confidential Information or Trade Secrets at any
time (during or after the Executive's employment) during which such data or
information continues to constitute Confidential Information or a Trade Secret.
Upon any termination or expiration of his employment, the Executive will
promptly deliver to the Company all data, lists, information, memoranda,
documents and all other property belonging to the Company or containing
Confidential Information or Trade Secrets of the Company.


b. As used in this Agreement:


i. "Confidential Information" of the Company shall mean any valuable,
competitively sensitive data and information related to the Company's business
other than Trade Secrets that are not generally known by or readily available to
the Company's competitors, including, among other things, that which relates to
services performed by the Executive for the Company, or was created or obtained
by the Executive while performing services for the Company or by virtue of the
Executive's relationship with the Company; and


--------------------------------------------------------------------------------




ii. "Trade Secrets" shall mean information or data of the Company, including but
not limited to technical or non-technical data, compilations, programs, devices,
methods, techniques, processes, financial data and financial plans, that: (a)
derive economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from their disclosure or use; and (b) are the subject of
efforts that are reasonable under the circumstances to maintain their secrecy.
To the extent that the foregoing definition is inconsistent with a definition of
"trade secret" mandated under applicable law, the latter definition shall govern
for purposes of interpreting the Executive's obligations under this Agreement.


iii. The obligations set forth in this Section shall not be applicable to any
information which: (i) the Company has authorized the Executive in writing to
publicly disclose, copy or use, but only to the extent of such authorization;
(ii) is generally known or becomes part of the public domain through no fault of
the Executive; (iii) is disclosed to the Company by third parties without
restrictions on disclosure; or (iv) is required to be disclosed in the context
of any administrative or judicial proceedings; PROVIDED that, if the Executive
is requested or becomes legally compelled to disclose any Confidential
Information or Trade Secrets, the Executive will provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Section
and the Executive will cooperate with the Company in any effort the Company
undertakes to obtain a protective order or other remedy. If such a protective
order or other remedy is not obtained or the Company waives compliance with this
Section, the Executive will furnish only that portion of the Confidential
Information and Trade Secrets that is legally required and will exercise all
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information to be disclosed. The Company hereby
agrees to indemnify and hold harmless Executive from all costs and expenses,
including attorneys' fees, he incurs in carrying out his obligations under the
proviso provisions of this subsection 10.b.iii and further agrees upon the
written request of Executive to advance to Executive the anticipated cost of
complying with his obligations under such proviso provisions.


12. REPRESENTATIONS AND WARRANTIES. The Executive hereby represents and warrants
that (a) he has the right to enter into this Agreement with the Company and to
grant the rights contained in this Agreement, and (b) the provisions of this
Agreement do not violate any other contracts or agreements that the Executive
has entered into with any other individual or entity.


13. SERVICES OF THE EXECUTIVE. In the course of his employment under this
Agreement, the Executive will have access to Trade Secrets, the disclosure or
unauthorized use of which, the Company seeks to protect and the Executive has
agreed to protect. As a result of benefits accruing to the Executive from his
access to such Trade Secrets, and of the improvement in his knowledge, and
proficiency arising therefrom, the Executive acknowledges that (a) his services
are and will remain special and extraordinary, and have and will have a peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in any action at law; (b) he is willing to comply with the restrictions
contained in Sections 4.b and 4.c; (c) the restrictions contained in those
Sections will not impair his ability to earn a living in any businesses other
than those businesses from which he is prohibited during the time of such
restriction; and (d) a material breach of his obligations under Sections 4.b,
4.c or 11 will cause the Company irreparable injury and damage. It is,
therefore, agreed that the Company, in addition to any other remedies, shall be
entitled to injunctive and other equitable relief to enforce its rights under,
and to prevent a breach of, Sections 4.b, 4.c and 10 of this Agreement by the
Executive.


14. ASSIGNABILITY ETC. This Agreement shall be nondelegable and nonassignable by
the Executive, and shall inure to the benefit of the heirs and assigns of the
Executive. This Agreement shall be binding upon and inure to the benefit of the
Company and any entity succeeding to all or substantially all of the business
assets of the Company by merger, consolidation, purchase of assets or otherwise.


15. NOTICES. Any notice pertaining to this Agreement shall be in writing and
shall be served by delivering said notice (i) by hand, (ii) by overnight mail by
a internationally recognized carrier, (iii) by sending it by certified mail,
postage prepaid, return receipt requested, or (iv) by telefax, with notice
confirmed, to the Executive at the address first stated above or his office at
the Company, and to the Company at:


--------------------------------------------------------------------------------




3 Corporate Dr.
Ste. 100
Clifton Park, NY 12065
Attn: COO


The addresses for notice may be changed by notice given to the other party
pursuant to this Section.


16. MISCELLANEOUS.


a. This Agreement shall be governed by and construed under the laws and
decisions of the State of New York applicable without regard to the principles
of conflicts of laws. The parties to this Agreement agree that the state or
federal courts in the State of New York shall have personal jurisdiction over
them with respect to, and shall be the exclusive forum for the resolution of,
any matter or controversy arising from or with respect to this Agreement.
Service of a summons and complaint concerning any such matter or controversy
may, in addition to any other lawful means, be effected by sending a copy of
such summons and complaint by certified mail to the party to be served as
specified in Section 14 of this Agreement or at such other address as the party
to be served shall have provided in writing to the other from time to time in
accordance with Section 14.


b. To the extent permitted by law, the Executive and the Company irrevocably
waive trial by jury and any objection which he or it may now or hereafter have
to the venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in the City of New York, and to the extent permitted by
law, the Executive and the Company hereby further irrevocably waive any claim
that any such suit, action or proceeding brought in the City of New York has
been brought in an inconvenient forum.


c. This Agreement contains the entire understanding of the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
all previous written and oral agreements between the parties with respect to the
subject matter set forth in this Agreement.


d. This Agreement may not be modified or amended except by a writing signed by
the parties to this Agreement.


e. Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions of this
Agreement in such jurisdiction or rendering that or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If the
covenant should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.


f. The following provisions of this Agreement shall survive in accordance with
their terms, the expiration or termination of this Agreement for any reason:
Sections 4, 7, 8, 9, 10, 11, 12 and 15.


g. A waiver by either party of any Section, term or condition of this Agreement
in any instance shall not be deemed or construed to be a waiver of such Section,
term or condition for the future or of any subsequent breach thereof, and any
such waiver must be in writing, signed by the party to be charged. All rights
and remedies contained in this Agreement are cumulative, and none of them shall
be construed so as to limit any other right or remedy of either party.


h. This Agreement may be executed in counterparts, all of which shall constitute
one and the same Agreement.


i. The headings and titles to the Sections of this Agreement are inserted for
convenience only and shall not be deemed a part of or affect the construction or
interpretation of any provisions of this Agreement.


--------------------------------------------------------------------------------




j. All references to Sections shall be to sections and schedules of this
Agreement.


k. All references using male pronouns shall be deemed to include female
pronouns.


l. This Agreement maybe signed in multiple counterparts, each of which shall be
deemed an original. Any executed counterpart returned by email or facsimile
shall be deemed an original executed counterpart.


If the foregoing accurately reflects your understanding, please countersign and
return one counterpart of this Agreement to the Company.


Sincerely yours,


ON2 TECHNOLOGIES, INC.
   
By:
/s/ Matthew C. Frost
Name: Matthew C. Frost
Title: Interim Chief Executive Officer
Date: September 18, 2008



/s/ Timothy C. Reusing
Timothy C. Reusing
Date: September 18, 2008


--------------------------------------------------------------------------------

